Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2019 has been entered.
Claims 1, 14 and 20 have been amended. Claims 1, 4-6, 8-14, and 18-20 are now pending for examination.
Terminal Disclaimer
The terminal disclaimer filed on 4/8/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending applications 15/892,629 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 14 is objected to because of the following informalities:  

Because “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), see MPEP 2114.II.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 4-6, 8-14, and 18-20 are allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/             Primary Examiner, Art Unit 2168